DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 29 and 30 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.     Claims 1-8, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2020/0112873 A1) and Ahmad (WO2016054577 A2), hereafter referred as Ahmad  in view of Ahmad (US 2019/0349951 A1), hereafter referred as Ahmad’951.

Regarding claim 1, Zhu (US 2020/0112873 A1) teaches a data transmission method, comprising:
acquiring, by a first terminal, first information of quality of service (QoS) of a to-be- transmitted data packet on a sidelink(“para 0076 “The second terminal obtains first information, where the first information indicates ..a downlink QoS flow”;   0104 “When a downlink data packet is to be transmitted, the second terminal may find a D2D data packet priority corresponding to a QoS flow that carries the downlink data packet”) ;
receiving information of a sidelink bearer (see para 0076 “The second terminal obtains first information, where the first information indicates .. a downlink device-to-device D2D bearer.”)  ; and
mapping, according to the first information, the to-be-transmitted data packet to the sidelink bearer for transmission to a second terminal. (see para 0085 “The second terminal sends, on the downlink D2D bearer based on the correspondence between the downlink QoS flow and the downlink D2D bearer, a downlink data packet carried on the downlink QoS flow.”; see para 0086 “For example, it is assumed that a to-be-transmitted downlink data packet is carried on the QoS flow 1, and the second terminal may determine, based on the correspondence in Table 1, that the QoS flow 1 corresponds to the D2D bearer A, adds the downlink data packet on the QoS flow 1 to the D2D bearer A, and sends the downlink data packet to the first terminal by using the D2D bearer A)[correspondence is interpreted as mapping]
Zhu teaches receiving information of a sidelink bearer , however it doesn’t teach configuring a sidelink bearer. 
Ahmad teaches configuring a sidelink bearer (see para 0047 “a ProSe bearer may be locally configured in a WTRU.”; see para 0005 “receiving.. quality of service (QoS) information for the ProSe bearer; and creating a ProSe bearer in the first WTRU.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the configuring a bearer in the system of Zhu. The motivation is to establish a direct communication (See Ahmad: para 0006)
	Modified Zhu doesn’t teach the first information comprises second information comprising at least one of a fifth generation mobile system quality of service identifier (5QI) or a transmission range corresponding to-be-transmitted data packet.
	Ahmad’951 teaches the first information comprises second information comprising at least one of a fifth generation mobile system quality of service identifier (5QI) or a transmission range corresponding to-be-transmitted data packet. (see para 0103 “A remote WTRU may send a connection message to a relay WTRU. ..The connection message may include quality of service (QoS) information (e.g., QoS requirements) associated with the requested connection. The QoS information may indicate a level of QoS desired by the remote WTRU for the connection, for example. The QoS information may include a QoS class identifier (QCI), a 5G QoS indicator (5QI)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the first information comprises second information comprising at least one of a fifth generation mobile system quality of service identifier (5QI) in the system of modified Zhu. The motivation is to perform connection establishment. (Ahmad: see para 0084)

Regarding claim 29,  Zhu teaches a storage medium storing a computer program, wherein the computer program is configured to, when executed, perform the method of claim 1. (see para 0042 “The computer storage medium includes program code. The program code is used to implement the technical solution provided in any one of the first aspect to the sixth aspect “) 

Regarding claim 30,  Zhu teaches an electronic apparatus, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor configured to execute the computer program to perform the method of claim 1. (See para 0043” The communications apparatus includes a processor and a memory. The memory stores code, and the processor invokes code in the memory, to implement all or some of the technical solutions provided in any one of the first aspect to the sixth aspect”) 

Regarding claim 2, Zhu teaches the first information comprises at least one of: third information comprising at least one of following information corresponding to the to-be-transmitted data packet: a reliability, transmission delay, a data rate, packet error rate, or a transmission range (See para 0104 “the second terminal may find a D2D data packet priority corresponding to a QoS flow that carries the downlink data packet”; see para 0025 “priorities are provided with different quality of service’)[ since priorities are based on the Qos , Qos includes includes delay, error rate]

Regarding claim 3, Zhu doesn’t teach receiving, by the first terminal, sidelink bearer configuration information sent by a base station; configuring the sidelink bearer according to the sidelink bearer configuration information.
Ahmad teaches receiving, by the first terminal, sidelink bearer configuration information sent by a base station (See para 0068 “f the request is accepted, the eNB may send an RRCConnectionReconfiguration Request, or any other existing or new RRC message, to the WTRU 102 indicating that a ProSe bearer should be established. The eNB may indicate the configurations for this bearer (e.g., the mode to be used for PDCP, RLC, the priority, bit rate, or any subset of the parameters listed above)”) ; and
configuring the sidelink bearer according to the sidelink bearer configuration information. (See para 0083 “the eNBs may establish a Prose bearer toward each WTRU 103 as per received Qos information”; see para 0084 “each WTRU 102 may install the ProSe TFT and packet filters as indicated in the NAS message. At this point, the WTRUs 102 may consider the ProSe bearer to be successfully established.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receiving, by the first terminal, sidelink bearer configuration information sent by a base station in the system of Zhu. The motivation is to establish a direct communication (See Ahmad: para 0006)

Regarding claim 4, Zhu doesn’t teach sending, by the first terminal, sidelink bearer configuration information to the second terminal, receiving sidelink bearer configuration response information fed back by the second terminal, and configuring the sidelink bearer according to the sidelink bearer configuration response information
Ahmad teaches sending, by the first terminal, sidelink bearer configuration information to the second terminal, receiving sidelink bearer configuration response information fed back by the second terminal, and configuring the sidelink bearer according to the sidelink bearer configuration response information (See para 0074 “The WTRUs 102 may have also negotiated the preferred QoS for this session.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine sending, by the first terminal, sidelink bearer configuration information to the second terminal, receiving sidelink bearer configuration response information fed back by the second terminal, and configuring the sidelink bearer according to the sidelink bearer configuration response in the system of Zhu. The motivation is to establish a direct communication (See Ahmad: para 0006)

Regarding claim 5, Zhu doesn’t teach wherein the sidelink bearer configuration information comprises at least one of: a bearer identifier, a service data adaptation protocol (SDAP) configuration, a packet data convergence protocol (PDCP) configuration, a radio link control (RLC) configuration, a logical channel configuration, a mirror QoS indication, or a QoS parameter.
Ahmad teaches wherein the sidelink bearer configuration information comprises at least one of: a bearer identifier, a service data adaptation protocol (SDAP) configuration, a packet data convergence protocol (PDCP) configuration, a radio link control (RLC) configuration, a logical channel configuration, a mirror QoS indication, or a QoS parameter. (see para 0068 “the configurations for this bearer (e.g., the mode to be used for PDCP, RLC, the priority, bit rate, or any subset of the parameters listed above)”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the sidelink bearer configuration information being a packet data convergence protocol (PDCP) configuration, a radio link control (RLC) configuration in the system of Zhu. The motivation is to establish a direct communication (See Ahmad: para 0006)

Regarding claim 6, Zhu teaches the method satisfies at least one of:
the QoS parameter comprising at least one of: a priority, see para 0068 “the configurations for this bearer (e.g., the mode to be used for PDCP, RLC, the priority, bit rate, or any subset of the parameters listed above)”)

Regarding claim 7, Zhu teaches  wherein the sidelink bearer configuration response information comprises at least one of:
a list of sidelink bearers supported by the second terminal; (See para 0097 “The second terminal obtains second information, where the second information indicates a correspondence between a downlink QoS flow and a D2D data packet priority; see table 1 it shows identification (ID number) of bearer supported by device and their mapping to Qos flow)

Regarding claim 8, Zhu teaches wherein mapping, according to the first information, the to-be-transmitted data packet to the sidelink bearer for the transmission comprises one of: in response to the first information being the fourth information, mapping, according to the sidelink rules and the sidelink bearer configuration information, the to-be-transmitted data packet to a corresponding sidelink bearer for the transmission. (see para 0085 “The second terminal sends, on the downlink D2D bearer based on the correspondence between the downlink QoS flow and the downlink D2D bearer, a downlink data packet carried on the downlink QoS flow.”; see para 0086 “For example, it is assumed that a to-be-transmitted downlink data packet is carried on the QoS flow 1, and the second terminal may determine, based on the correspondence in Table 1, that the QoS flow 1 corresponds to the D2D bearer A, adds the downlink data packet on the QoS flow 1 to the D2D bearer A, and sends the downlink data packet to the first terminal by using the D2D bearer A)[table shows sidelink rules which maps data to the sidelink bearer ]

6.       Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2020/0112873 A1) and Ahmad (WO2016054577 A2), hereafter referred as Ahmad  in view of Ahmad (US 2019/0349951 A1), hereafter referred as Ahmad’951 and further in view of Loehr (US 2018/0255499 A1)

Regarding claim 9, Zhu teaches mapping, by the first terminal, the to-be-transmitted data packet to a QoS flow according to the sidelink rules (see para 0086 “For example, it is assumed that a to-be-transmitted downlink data packet is carried on the QoS flow 1, and the second terminal may determine, based on the correspondence in Table 1, that the QoS flow 1 corresponds to the D2D bearer A, adds the downlink data packet on the QoS flow 1 to the D2D bearer A, and sends the downlink data packet to the first terminal by using the D2D bearer A)[table shows sidelink rules which maps data to the sidelink bearer ]; and
	Zhu doesn’t teach mapping, by the first terminal, the to be transmitted data packet to a Qos flow according to the sidelink Qos rules.
Loehr teaches mapping, by the first terminal, the to be transmitted data packet to a Qos flow according to the sidelink Qos rules. (see para 0326 “he relaying functionality has to make sure that the protocol data units are relayed/transmitted in both directions with a suitable priority (e.g. QoS as the transmission priority), i.e. the relay UE has to use a sidelink bearer with a suitable priority to forward a protocol data unit to the Remote UE”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine mapping, by the first terminal, the to be transmitted data packet to a Qos flow according to the sidelink Qos rules in the system of Modified Zhu. The motivation is to improve the relaying functionality (Loehr: see para 0326)


7.      Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2020/0112873 A1) and Ahmad (WO2016054577 A2), hereafter referred as Ahmad  in view of Ahmad (US 2019/0349951 A1), hereafter referred as Ahmad’951 and further in view of Loehr (US 2018/0255499 A1 and Yang (US 20190097936)

Regarding claim 10,  Modified Zhu doesn’t teach wherein mapping, by the sidelink SDAP entity of the first terminal, the QoS flow to the sidelink bearer for the transmission comprises: in a case where SDAP configuration information in the sidelink bearer configuration information indicates NULL or a list of QoS flows mapped to the sidelink bearer is empty, determining, by the first terminal, a rule of mapping between the QoS flow and the sidelink bearer; in a case where the SDAP configuration information in the sidelink bearer configuration information indicates that the list of QoS flows mapped to the sidelink bearer is non-empty, mapping, by the first terminal according to a mapping relationship of the non-empty list, the QoS flow to the sidelink bearer for the transmission; and in a case where the SDAP configuration information in the sidelink bearer configuration information indicates that the list of QoS flows mapped to the sidelink bearer is non-empty and an indication of supporting mirror QoS exists, marking, by the SDAP entity of the first terminal, a QoS flow identifier (QFI) corresponding to a data packet of the QoS flow.
Yang US 20190097936 teaches in a case where the SDAP configuration information in the sidelink bearer configuration information indicates that the list of QoS flows mapped to the sidelink bearer is non-empty and an indication of supporting mirror QoS exists, marking, by the SDAP entity of the first terminal, a QoS flow identifier (QFI) corresponding to a data packet of the QoS flow. (See para 0067 “For example, the network may decide on the QoS for the DL traffic, and the UE reflects or mirror the DL QoS to the associated UL traffic. That is, the DL and UL may have the same QoS. The SDAP layer 410 marks data packets of each QoS flow with a QoS Flow ID (e.g., QFI) in both DL and UL packets.”)
Thus it would have been obvious to a person with ordinary skills in the art at the time the invention was filed to combine the marking, by the SDAP entity of the first terminal, a QoS flow identifier (QFI) in the system of modified Zhu. The motivation is to improve the efficiency (Yang: see para 0046)

Regarding claim 11, Zhu doesn’t teach wherein the QFI is configured for providing a basis for a peer UE to update a first mapping relationship which is a mapping relationship between a QFI and a sidelink bearer stored by the peer UE.
  Loehr teaches  wherein the QFI is configured for providing a basis for a peer UE to update a first mapping relationship which is a mapping relationship between a QFI and a sidelink bearer stored by the peer UE (see para 0331 “the priority information stored in the relay UE should be kept updated so as to ensure proper prioritization between the Remote UE and the relay UE. For said reason, the Remote UE shall transmit a further control packet to the Remote UE every time the priority of a sidelink bearer is changed. In other words, depending on the implementation of the Remote UE, instead of creating new sidelink bearers to accommodate new priorities, an existing sidelink bearer may be modified by setting a new priority for said sidelink bearer.”) 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine update a first mapping relationship which is a mapping relationship between a QFI and a sidelink bearer stored by the peer UE in the system of Modified Zhu. The motivation is to improve the relaying functionality (Loehr: see para 0326).

8.     Claims 12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2020/0112873 A1) and Ahmad (WO2016054577 A2), hereafter referred as Ahmad  in view of Ahmad (US 2019/0349951 A1), hereafter referred as Ahmad’951 and further in view of Xu ( US 20200045579 A1) 

Regarding claim 12, Zhu teaches acquiring, by the first terminal, traffic switch information; performing traffic switch according to the traffic switch information, wherein the traffic switch is configured for switching the to-be-transmitted data packet between a PCS interface and a Uu interface of a UE
Xu teaches acquiring, by the first terminal, traffic switch information (See para 0180 “The UE measures and reports the channel quality information according to configuration information of the base station. The measurement is for a Uu interface or a PC5 interface.”; see para 0202 “instruction of the base station, channel quality of the PC5 interface,”); and
performing traffic switch according to the traffic switch information, wherein the traffic switch is configured for switching the to-be-transmitted data packet between a PCS interface and a Uu interface of a UE (see para 0202 “UE to switch from the PC5 interface to the Uu interface.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the filing effective date of the invention to combine the switching between a PCS interface and a Uu interface of a UE in the system of Modified Zhu. The motivation is to reduce transmit power (Xu: See para 0182)

Regarding claim 13, Zhu doesn’t teach application layer information, access layer information, or traffic switch indication information configured by a base station.
Ahmad teaches application layer information, access layer information, or traffic switch indication information configured by a base station. (see para 0068 “the configurations for this bearer (e.g., the mode to be used for PDCP, RLC, the priority, bit rate, or any subset of the parameters listed above)”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the sidelink bearer configuration information being a packet data convergence protocol (PDCP) configuration, a radio link control (RLC) configuration in the system of Zhu. The motivation is to establish a direct communication (See Ahmad: para 0006)

Regarding claim 14, Modified Zhu doesn’t teach wherein the method satisfies at least one of: the application layer information comprising at least one of: a data packet traffic type, a QoS flow traffic type, or QoS demand information; the access layer information comprising at least one of: Uu link quality, Uu reference signal received power, a Uu bearer and QoS parameter, a Uu congestion degree, PCS link  quality, a PCS connection establishment state, a PC5 channel busy-idle rate, a PC5 discovery signal received power, a PCS synchronization signal received power, a PCS5 resource conflict probability, a PCS congestion situation, a PCS bearer, or a QoS parameter
Xu teaches the access layer information comprising at least one of: Uu link quality, Uu reference signal received power, a Uu bearer and QoS parameter, a Uu congestion degree, PC5 link quality, (see para 0202 “instruction of the base station, channel quality of the PC5 interface, channel quality of the Uu interface, operator policies and V2X service demands. For example, if the PC5 interface has poor channel quality, the Uu interface has good channel quality, and the operator policies allow switching”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine PC5 link quality in the system of modified Zhu. The motivation is to reduce transmit power (Xu: See para 0182)

9.    Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2020/0112873 A1) and Ahmad (WO2016054577 A2), hereafter referred as Ahmad  in view of Ahmad (US 2019/0349951 A1), hereafter referred as Ahmad’951 and further in view of Xu ( US 20200045579 A1) and Loehr (US 2018/0255499)

Regarding claim 15, Modified Zhu doesn’t teach  wherein performing the traffic switch according to the traffic switch information comprises one of:
in a case where an application layer of the first terminal determines that a fourth data packet is transmitted via the Uu interface, mapping, by the first terminal, the fourth data packet to a fourth QoS flow through Uu QoS rules, and mapping, by an SDAP entity of the first terminal, the fourth QoS flow to a DRB for transmission; in a case where an application layer of the first terminal determines that a fifth data packet is transmitted via the PCS5 interface, configuring, by the application layer of the first terminal, a fifth SQI corresponding to the fifth data packet, and mapping, by the first terminal, the fifth data packet to a sidelink bearer associated with the fifth SQI for transmission; switching and mapping, by the first terminal, a QoS flow of a fourth QFI transmitted via the Uu interface to a sidelink bearer associated with a same 5QI or the fourth QFI in the PC5 interface; acquiring, by the first terminal, a sixth data packet associated with a sixth 5QI at the PCS interface, and mapping the sixth data packet to a sixth QoS flow of the sixth 5QIin the Uu interface or to a newly established seventh QoS flow; and mapping, by an SDAP entity of the first terminal, the sixth QoS flow or the seventh QoS flow to a DRB; in a case where the first terminal determines, according to the traffic switch information, that a seventh data packet is transmitted at the PCS interface, mapping, by the first terminal, the seventh data packet to a PC5 QoS flow through PC5 QoS rules, and mapping, by an SDAP entity of the first terminal, the PC5 QoS flow to a sidelink bearer for transmission;after the first terminal maps a data packet to an eighth QoS flow according to QoS rules, in response to determining to transmit the eighth QoS flow via the Uu interface, indicating eighth information of a transmission path to an SDAP entity of the first terminal, and mapping, by the SDAP entity of the first terminal according to the eighth information, the eighth QoS flow to a DRB for transmission; or after the first terminal maps a data packet to a ninth QoS flow according to QoS rules, in response to determining to transmit the ninth QoS flow via the PCS interface, indicating ninth information of a transmission path to an SDAP entity of the first terminal, and  mapping, by the SDAP entity of the first terminal according to the ninth information, the ninth QoS flow to a sidelink bearer for transmission.
Loehr (US 20180255499) teaches mapping, by the SDAP entity of the first terminal according to the ninth information, the ninth QoS flow to a sidelink bearer for transmission. (see para 0326 “he relaying functionality has to make sure that the protocol data units are relayed/transmitted in both directions with a suitable priority (e.g. QoS as the transmission priority), i.e. the relay UE has to use a sidelink bearer with a suitable priority to forward a protocol data unit to the Remote UE”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine mapping, by the SDAP entity of the first terminal according to the ninth information, the ninth QoS flow to a sidelink bearer for transmission in the system of Modified Zhu. The motivation is to improve the relaying functionality (Loehr: see para 0326)


10.  Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2020/0112873 A1) and Ahmad (WO2016054577 A2), hereafter referred as Ahmad  in view of Ahmad (US 2019/0349951 A1), hereafter referred as Ahmad’951 and further in view of Xu ( US 20200045579 A1) and further in view of Lee (US 20200389900 )

  Regarding claim 16, Modified Zhu doesn’t teach after performing the traffic switch according to the traffic switch information, the method further comprises at least one of:
sending, by the first terminal, first notification information to a base station, and updating, by the base station, the mapping relationship between a DRB and a QFI according to the first notification information; or
sending, by the first terminal, a second notification message to the second terminal, wherein the second terminal updates a mapping relationship between a sidelink bearer and a QFI or releases a PC5 connection with the first terminal according to the second notification message.
Lee teaches sending, by the first terminal, a second notification message to the second terminal, wherein the second terminal updates a mapping relationship between a sidelink bearer and a QFI or releases a PC5 connection with the first terminal according to the second notification message. (See para 0114 “The remote UE triggers relay UE reselection in the following cases; see para 0116 “Receive a layer 2 link release message (high layer message) from the relay UE.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the releases a PC5 connection with the first terminal in the system of modified Zhu. The motivation is to reselect UE . (Lee: see para 0114)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAMIT KAUR/Examiner, Art Unit 2416                                

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416